Citation Nr: 0916858	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  05-10 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California


THE ISSUES

1.  Evaluation of lumbar strain, rated as 10 percent 
disabling prior to June 29, 2007. 

2.  Evaluation of lumbar strain, rated as 40 percent 
disabling from June 29, 2007.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from July 1996 to July 
2003.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2003 rating 
decision, by the Winston-Salem, North Carolina, Regional 
Office (RO), which granted service connection for lumbar 
strain and assigned a 10 percent disability rating, effective 
August 1, 2003.  Thereafter, the Veteran's claims folder was 
transferred to the VA Regional Office in Oakland, California.  
The Veteran perfected a timely appeal to the above decision.  

Subsequently, in an August 2007 rating decision, the RO 
increased the evaluation for the service-connected lumbar 
strain from 10 percent to 40 percent, effective June 29, 
2007.  That, however, is not the highest possible rating, so 
the appeal continues.  See AB v. Brown, 6 Vet. App. 35 
(1993).  A supplemental statement of the case (SSOC) was 
issued in April 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his February 2005 substantive appeal (VA Form 9), the 
Veteran checked off a box indicating that he wanted a hearing 
before a Member of the Board at the RO (Travel Board 
hearing).  By letter in March 2005, the RO acknowledged the 
Veteran's request for a Travel Board hearing, and advised the 
Veteran that he could remain on the waiting list for a Travel 
Board hearing at the Oakland RO, or, instead, could choose to 
have a videoconference hearing at the Oakland RO VA Office.  
The letter stated, "Unless we hear from you, your name will 
remain on the list of those who desire a hearing before a 
member of a Travel Section of the Board."  

The Veteran apparently did not respond to the RO's March 2005 
letter.  To date, an in-person, Travel Board, hearing has not 
been scheduled.  

The Veteran has not withdrawn his request for a hearing 
before a Member of the Board at the RO (a Travel Board 
hearing).  Pursuant to 38 C.F.R. § 20.700 (2008), a hearing 
on appeal will be granted to a Veteran who requests a hearing 
and is willing to appear in person.  See also 38 U.S.C.A. 
§ 7107 (West 2002) (pertaining specifically to hearings 
before the Board).  Since the RO schedules travel board 
hearings, a remand of this matter to the RO is warranted.  

Therefore, in order to ensure that the Veteran's due process 
rights, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

The RO should schedule the Veteran for a 
hearing before a Veterans Law Judge 
(VLJ), at the RO, pursuant to his 
February 2005 request.  The RO should 
notify the Veteran of the date and time 
of the hearing, in accordance with 38 
C.F.R. § 20.704(b) (2008).  If the 
Veteran no longer desires the requested 
hearing, a signed writing to that effect 
must be placed in the claims file.  

Thereafter, the case should be returned to the Board in 
accordance with appropriate procedures.  No action is 
required of the Veteran or his representative until further 
notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



